             Case 2:19-cr-00035-RAJ Document 291 Filed 07/13/20 Page 1 of 1




 1                                                     HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                  ) No. CR19-035RAJ
 9                                              )
                    Plaintiff,                  )
10                                              ) ORDER GRANTING
               v.                               ) MOTION TO SEAL
11                                              )
     RHETT IRONS,                               )
12                                              )
                    Defendant.                  )
13                                              )
14         THIS MATTER has come before the undersigned on Defendant Rhett Irons’
15   motion to file his second motion to extend the self-surrender date under seal. The Court
16   has considered the motion and records in this case and finds there are compelling
17   reasons to file the document under seal.

18         IT IS ORDERED that Defendant Rhett Irons’ Motion to Seal (Dkt. 284) is
     GRANTED. Defendant Irons’ Motion to Extend Self-Surrender Date, filed under
19
     Dkt. #285, shall remain under seal.
20
           DATED this 13th day of July, 2020.
21
22
23
                                                     A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO SEAL                              1601 Fifth Avenue, Suite 700
       (Rhett Irons, No.CR19-035-RAJ) - 1                           Seattle, Washington 98101
                                                                               (206) 553-1100
